Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claim 1, 10 and 19.

	Fowe et al (Publication No. US 20180182238 A1) teaches to receive a plurality of instances of probe data. Each instance is matched to a link of a digital map. A distance parameter for each instance is determined based on the link. Based on a vehicle lane pattern for the link, a most likely lane for each instance is determined based on the corresponding distance parameter. Probe trajectories are constructed based on sequences of instances of probe data identified in the plurality of instances of probe data. At least one of the probe trajectories is analyzed based at least in part on lane change probabilities to generate at least one lane level trajectory. Lane level traffic information is determined based on the at least one lane level trajectory and the corresponding instances of probe data.

Braunstein et al. (Publication No. US 20170008521 A1) teaches a system may include at least one processor programmed to: receive from a camera at least a plurality of images representative of an environment of the vehicle; analyze the plurality of images to identify at least two recognized landmarks; determine, based on known locations of the two recognized landmarks, a value indicative of 

Nister et al. (Publication No. US 20190243371 A1) teaches a system may determine a state (e.g., location, velocity, orientation, yaw rate, etc.) of a vehicle and a safety procedure associated with the vehicle. The system may further generate a virtual representation of points in space-time (e.g., two dimensions for space, and one dimension for time) that the vehicle will occupy (e.g., a vehicle-occupied trajectory when executing the safety procedure. The system may then determine states and safety procedures for each object (perceived and unperceived, static and moving) in the environment, and generate a virtual representation of the points in space-time the objects will occupy (e.g., for each object, an object-occupied trajectory when executing their respective safety procedures. The system may then monitor the vehicle-occupied trajectory in view of the object-occupied trajectories to determine if an intersection or overlap occurs.

The features “correcting, by correcting, by the processor, the road geometry of the determined lanes based on a yaw rate of the vehicle, a road template function and the clustered vehicle position data; and determining, by the processor, the lane topology based on the corrected road geometry of the determined lanes”, “generating, by the processor, a map for controlling the vehicle based on the lane topology and the traffic conditions within the lane of the lane topology,” when taken in the context of claim 1, 10 and 19 as a whole, were not uncovered in the prior art teachings.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668